Electronically Filed
                                                    Supreme Court
                                                    SCPW-XX-XXXXXXX
                                                    13-OCT-2020
                                                    10:18 AM
                                                    Dkt. 6 ODDP


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  EDMUND M. ABORDO, Petitioner,

                               vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                               and

 ISLAND INSURANCE HAWAII COMPANY; CALVIN MATSUSHIMA; ENTERPRISE
         RENT A CAR; and JULIE STEPHENSON, Respondents.


                       ORIGINAL PROCEEDING
                     (CIV. NO. 1CC191000393)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Valenciano, assigned by reason of vacancy)

          Upon consideration of petitioner Edmund M. Abordo’s

petition for writ of prohibition, filed on September 28, 2020,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to the requested

relief from this court and may seek relief in an appeal from a

final judgment entered in the underlying case as provided by law.
See Honolulu Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58,

62 (1978) (a writ of prohibition “is an extraordinary remedy . .

. to restrain a judge of an inferior court from acting beyond or

in excess of his jurisdiction”); Gannett Pac. Corp. v.

Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53 (1978) (a writ of

prohibition is not meant to serve as a legal remedy in lieu of

normal appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of

prohibition without payment of the filing fee.

          DATED: Honolulu, Hawai#i, October 13, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Randal G.B. Valenciano




                                 2